Argued October, 19, 1934.
The only factual distinctions between this appeal and that of Motor Freight Express and Hall's Motor Transit Co. Inc. v. Pub. Serv. Com., 117 Pa. Super. 174, 177 A. 493, are that the subordinate motor carrier here is Spannuth Motor Express Co., operating between Harrisburg and Lebanon, and such diversities of fact as appear from the evidence upon the respective records. Appellants applied to the commission for its approval of their existing practice of interchanging freight at Harrisburg.
In refusing their joint application, the commission said: Spannuth Motor Express Co. "is authorized to transport property by truck between Harrisburg and Lebanon, and to maintain joint service with Hall's Motor Transit Company for transfer of certain classes of property. It has been receiving about 15 tons of freight per month at Harrisburg from Motor Freight Express, principally shipments originating at York and Hanover. There has been little freight moving in the opposite direction. There is adequate trucking service as well as rail service available between these points. The evidence fails to establish that approval *Page 180 
of this additional transportation is necessary or proper for the service, accommodation or convenience of the public, and the application will be refused."
When the principles of law referred to in the opinion at No. 16 March Term, 1935, are applied to the facts developed by the evidence in this case, we cannot say that the order appealed from is either unreasonable or not in conformity with law.
Appeal dismissed.